                 Case 17-23298             Doc 23   Filed 04/25/19 Entered 04/25/19 16:00:31        Desc Main
                                                     Document     Page 1 of 14




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              BT LAKESIDE ROOFING INC.                        §     Case No. 17-23298
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      BRENDA PORTER HELMS, TRUSTEE, chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 4,384.00                            Assets Exempt: 0.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 47,442.80           Claims Discharged
                                                                    Without Payment: 878,411.11

              Total Expenses of Administration: 6,827.20


                      3) Total gross receipts of $ 54,270.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 54,270.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-23298             Doc 23    Filed 04/25/19 Entered 04/25/19 16:00:31            Desc Main
                                                  Document     Page 2 of 14




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            6,827.20               6,827.20                 6,827.20

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                          576,846.46                 0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            250,368.68          349,007.45             349,007.45                47,442.80

TOTAL DISBURSEMENTS                               $ 827,215.14       $ 355,834.65           $ 355,834.65           $ 54,270.00


                  4) This case was originally filed under chapter 7 on 08/04/2017 . The case was pending
          for 20 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/03/2019                        By:/s/BRENDA PORTER HELMS, TRUSTEE
                                                                        Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                 Case 17-23298             Doc 23      Filed 04/25/19 Entered 04/25/19 16:00:31                   Desc Main
                                                        Document     Page 3 of 14




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                   UNIFORM                                       $ AMOUNT
                                                                           TRAN. CODE1                                    RECEIVED

    Fifth Third checking                                                       1129-000                                        54,220.00

    Fifth Third savings                                                        1129-000                                            50.00

TOTAL GROSS RECEIPTS                                                                                                          $ 54,270.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                      DESCRIPTION                          UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.     SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                     CODE     (from Form 6D)

NA              NA                                    NA                   NA                  NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


               EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 17-23298             Doc 23        Filed 04/25/19 Entered 04/25/19 16:00:31         Desc Main
                                                       Document     Page 4 of 14




                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

THE HELMS LAW FIRM PC                      2100-000                    NA            5,963.50        5,963.50          5,963.50


THE HELMS LAW FIRM PC                      2200-000                    NA               13.00           13.00            13.00


INTERNATIONAL SURETIES LTD                 2300-000                    NA               20.98           20.98            20.98


Associated Bank                            2600-000                    NA              829.72          829.72           829.72

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA           $ 6,827.20       $ 6,827.20       $ 6,827.20
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                $ NA             $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS            CLAIMS
                                                 UNIFORM
                                                             SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                              (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                  6E)             Claim)

             ABC Supply Co                                         9,565.79                 NA             NA              0.00


             Bright Bookkeeping LLC                                  375.00                 NA             NA              0.00


             Capital One FSB                                       6,739.51                 NA             NA              0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-23298             Doc 23      Filed 04/25/19 Entered 04/25/19 16:00:31       Desc Main
                                                    Document     Page 5 of 14




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)             Claim)

            Chitowski Law Office                                  150.00                 NA             NA            0.00


            Cincinnat Insurance                                 2,629.00                 NA             NA            0.00


            Commercial Tire                                       217.54                 NA             NA            0.00


            Conrad Roofing of IL                                5,000.00                 NA             NA            0.00


            Cookies by Joey LLC                                    36.91                 NA             NA            0.00


            Crafline Construction                               6,664.78                 NA             NA            0.00


            Fleet Matrix                                        2,450.00                 NA             NA            0.00


            Grove & Associates Reporting                          552.50                 NA             NA            0.00


            Home Depot                                          4,304.65                 NA             NA            0.00


            Jay L. Dahl                                             0.00                 NA             NA            0.00


            Jensen Litigation Solutions                           758.88                 NA             NA            0.00


            K. Hoving Recycling &
            Dispsosal                                           1,548.80                 NA             NA            0.00


            KC Printing                                            31.54                 NA             NA            0.00


            Keith Weber                                         9,657.60                 NA             NA            0.00


            Lakefront Supply                                   16,428.29                 NA             NA            0.00


            Northcoast of Chicago                               3,275.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-23298             Doc 23      Filed 04/25/19 Entered 04/25/19 16:00:31         Desc Main
                                                    Document     Page 6 of 14




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                               6E)              Claim)

            Piney Bowes Purchasing
            Power                                                  666.00                 NA              NA            0.00


            Pitney Bowes Leasing                                    40.55                 NA              NA            0.00


            Presidential Construction &
            Roofing                                             14,692.62                 NA              NA            0.00


            Roetzel                                                120.00                 NA              NA            0.00


            Saety Check Inc.                                     6,325.00                 NA              NA            0.00


            Safeguard Business                                     149.50                 NA              NA            0.00


            SOW Construction                                    19,217.00                 NA              NA            0.00


            Tom & Barbara Wykle                               400,000.00                  NA              NA            0.00


            Village of Palatine                                      0.00                 NA              NA            0.00


            West Bend Mutual Inc.                               65,250.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                     $ 576,846.46              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 17-23298             Doc 23       Filed 04/25/19 Entered 04/25/19 16:00:31        Desc Main
                                                     Document     Page 7 of 14




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            AMERICAN INTERSTATE
5           INSURANCE CO.                       7100-000        10,500.00          30,234.99       30,234.99        4,153.55


            BADGER MUTUAL
11          INSURANCE COMPANY                   7100-000        20,190.80          21,149.15       21,149.15        2,905.36


6           GUS''S AUTO PLUS, INC.              7100-000         1,341.55            1,615.77       1,615.77          221.97


            HOUSEWORKS
            DAYLIGHTING
1           SOLUTIONS                           7100-000           383.28              383.28         383.28           52.65


3           JJ SUPERIOR METAL INC.              7100-000        10,771.79          10,771.79       10,771.79        1,479.78


            KINDWALD LAW
4           OFFICES, P.C.                       7100-000        27,061.06          27,061.06       27,061.06        3,717.53


9           KROPP EQUIPMENT INC.                7100-000           879.25              879.25         879.25          120.79


            MACARTHUR CO. A
2           MINNESOTA CORP                      7100-000       156,500.00         200,610.55      200,610.55       27,558.97


            T MOBILE/T-MOBILE USA
7           INC                                 7100-000              NA             2,025.52       2,025.52          278.26


            T MOBILE/T-MOBILE USA
8           INC                                 7100-000              NA               792.10         792.10          108.82


10          TOMMY E. PINKARD                    7100-000        19,410.95          49,827.84       49,827.84        6,845.12


            NETSPHERE
12          TECHNOLOGIES, INC.                  7200-000         3,330.00            3,656.15       3,656.15            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 17-23298             Doc 23      Filed 04/25/19 Entered 04/25/19 16:00:31         Desc Main
                                                    Document     Page 8 of 14




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

TOTAL GENERAL UNSECURED                                      $ 250,368.68       $ 349,007.45    $ 349,007.45      $ 47,442.80
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                       Page:       1
                                           Case 17-23298            Doc 23      Filed 04/25/19 Entered 04/25/19 16:00:31                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   9 of 14AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              17-23298                         JSB            Judge:        Janet S. Baer                                Trustee Name:                      BRENDA PORTER HELMS, TRUSTEE
Case Name:            BT LAKESIDE ROOFING INC.                                                                                   Date Filed (f) or Converted (c):   08/04/2017 (f)
                                                                                                                                 341(a) Meeting Date:               09/05/2017
For Period Ending:    04/03/2019                                                                                                 Claims Bar Date:                   12/14/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Fifth Third checking                                                                52,000.00                   52,000.00                                                54,220.00                          FA
  2. Fifth Third savings                                                                      50.00                     50.00                                                     50.00                          FA
  3. Office Equipment                                                                        750.00                    750.00                                                        0.00                        FA

     4 desktop computers (4-6 years old); postal machine; printer
  4. 2010 Ford Edge Ltd. 153,000 miles                                                    3,634.00                        0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $56,434.00                  $52,800.00                                               $54,270.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  9/1/18: Trustee recovered additional funds from Debtor's bank accounts. Trustee determined there were no pre-petition transfers recoverable by the Estate. Trustee reviewed
  claims and prepared her TFR.

  9/30/17: Debtor has turned over to trustee funds in bank account. Trustee is investigating possible preferences.




  Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                   Page:           1
                                         Case 17-23298                Doc 23 Filed 04/25/19
                                                                                          FORM 2Entered 04/25/19 16:00:31                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-23298                                                                                              Trustee Name: BRENDA PORTER HELMS, TRUSTEE                                Exhibit 9
      Case Name: BT LAKESIDE ROOFING INC.                                                                                    Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX3896
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0327                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/03/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                    6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   09/13/17                       BT Lakeside Roofing                       Turnover of bank account                                                      $53,418.75                                 $53,418.75

                                                                            Gross Receipts                            $53,418.75

                        1                                                   Fifth Third checking                      $53,368.75    1129-000

                        2                                                   Fifth Third savings                          $50.00     1129-000

   10/06/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $46.10          $53,372.65
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $79.34          $53,293.31
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/10/17             1         BT Lakeside Roofing                       proceeds of bank account                                1129-000                   $851.25                               $54,144.56

   12/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $77.53          $54,067.03
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $80.38          $53,986.65
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $80.27          $53,906.38
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/28/18            101        INTERNATIONAL SURETIES LTD                #016073584                                              2300-000                                         $20.98          $53,885.40
                                  International Sureties Ltd
   03/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $72.39          $53,813.01
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/06/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $80.01          $53,733.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                         $77.31          $53,655.69
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                        $54,270.00                $614.31
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                  Page:           2
                                         Case 17-23298                Doc 23 Filed 04/25/19
                                                                                          FORM 2Entered 04/25/19 16:00:31                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-23298                                                                                              Trustee Name: BRENDA PORTER HELMS, TRUSTEE                               Exhibit 9
      Case Name: BT LAKESIDE ROOFING INC.                                                                                   Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3896
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0327                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/03/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                         $79.77          $53,575.92
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/09/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                         $77.08          $53,498.84
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                         $79.54          $53,419.30
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/13/18                       Transfer to Acct # xxxxxx0075             Transfer of Funds                                      9999-000                                    $53,419.30                 $0.00



                                                                                                             COLUMN TOTALS                                $54,270.00           $54,270.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00          $53,419.30
                                                                                                             Subtotal                                     $54,270.00               $850.70
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $54,270.00               $850.70




                                                                                   Page Subtotals:                                                              $0.00          $53,655.69
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                     Page:           3
                                         Case 17-23298                Doc 23 Filed 04/25/19
                                                                                          FORM 2Entered 04/25/19 16:00:31                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-23298                                                                                                Trustee Name: BRENDA PORTER HELMS, TRUSTEE                                Exhibit 9
      Case Name: BT LAKESIDE ROOFING INC.                                                                                     Bank Name: Axos Bank
                                                                                                                    Account Number/CD#: XXXXXX0075
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0327                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/03/2019                                                                                Separate Bond (if applicable):


       1                2                                3                                            4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   12/13/18                       Transfer from Acct # xxxxxx3896           Transfer of Funds                                        9999-000                $53,419.30                                $53,419.30

   02/14/19           2001        The Helms Law Firm P.C.                   ATTORNEY FEES per order                                  2100-000                                      $5,963.50           $47,455.80
                                                                            [dkt 22]
   02/14/19           2002        The Helms Law Firm P.C.                   trustee expenses (dkt #22)                               2200-000                                          $13.00          $47,442.80

   02/14/19           2003        Houseworks Daylighting Solutions          Final distibution to creditors                           7100-000                                          $52.65          $47,390.15

   02/14/19           2004        Mafcarthur Co                             Final distibution to creditors                           7100-000                                     $27,558.97           $19,831.18

   02/14/19           2005        JJ Superior Metal Inc.                    Final distibution to creditors                           7100-000                                      $1,479.78           $18,351.40

   02/14/19           2006        Kinwald Law Offices P.C.                  Final distibution to creditors                           7100-000                                      $3,717.53           $14,633.87

   02/14/19           2007        American Interstate Insurance Co          Final distibution to creditors                           7100-000                                      $4,153.55           $10,480.32

   02/14/19           2008        Gus's Auto Plus Inc.                      Final distibution to creditors                           7100-000                                         $221.97          $10,258.35

   02/14/19           2009        TMobile/TMobile USA Inc.                  Final distibution to creditors                           7100-000                                         $278.26            $9,980.09

   02/14/19           2010        TMobile/TMobile USA                       Final distibution to creditors                           7100-000                                         $108.82            $9,871.27

   02/14/19           2011        Kropp Equipment Inc.                      Final distibution to creditors                           7100-000                                         $120.79            $9,750.48

   02/14/19           2012        Tommy E. Pinkard                          Final distibution to creditors                           7100-000                                      $6,845.12             $2,905.36

   02/14/19           2013        Badger Mutual Insurance Co                Final distibution to creditors                           7100-000                                      $2,905.36                 $0.00



                                                                                                               COLUMN TOTALS                                 $53,419.30           $53,419.30
                                                                                                                    Less: Bank Transfers/CD's                $53,419.30                 $0.00
                                                                                                               Subtotal                                            $0.00          $53,419.30
                                                                                                                    Less: Payments to Debtors                      $0.00                $0.00


                                                                                    Page Subtotals:                                                          $53,419.30           $53,419.30
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                              Page:    4
                                 Case 17-23298   Doc 23   Filed 04/25/19 Entered
                                                                           Net   04/25/19 16:00:31   Desc$0.00
                                                                                                          Main   $53,419.30
                                                           Document     Page 13 of 14
                                                                                                                               Exhibit 9




                                                            Page Subtotals:                              $0.00       $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                           Page:     5
                                 Case 17-23298    Doc 23          Filed 04/25/19 Entered 04/25/19 16:00:31         Desc Main
                                                                   Document     Page 14 of 14
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0075 - Checking                                              $0.00              $53,419.30                $0.00
                                            XXXXXX3896 - Checking                                        $54,270.00                 $850.70                 $0.00
                                                                                                         $54,270.00               $54,270.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $54,270.00
                                            Total Gross Receipts:                     $54,270.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 14)
